DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.  

Applicant argues that the support for the amendments can be found in throughout the specification and for example paragraphs [0076]-[0078].  But the specification submitted on 5/4/2020 contains only [0072] paragraphs.  

A. Terminal Disclaimer:  Applicant has expressed willingness to submit the terminal disclaimer if application is allowable (See Remarks page 6, third paragraph). However, amendments to claim 1, 3, 6, 7 are still did not overcome the double patenting rejection. Hence, double patenting is still valid and maintained.

Applicant’s arguments with respect to claims 1-17   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

B. Independent claims 1, 15:  Applicant amended the claims 1, 15 and argues that Tanaka and Torikai combination fails to disclose, teach or suggest all the limitation of claim 1.   Applicant further states that the combination fails to teach or suggest the use of an additional radio frequency kicker, which provides the second radio frequency wave within the circular accelerator. (See remarks Page 6 last paragraph and page 7 first paragraph).  Applicant further argues that examiner has admitted that Tanaka does not teach "a second radiofrequency wave with a frequency different from the first radiofrequency wave is applied to the charged particle beam in order to extract the charge particle beam.  Examiner respectfully disagrees with applicant’s arguments. In fact, applicant has claimed his invention in a broad way.  Hence, examiner used a broadest reasonable interpretation to claim 1. According to examiner, Fig 2 of Tanaka does not explicitly teach "a second radiofrequency wave with a frequency different from the first radiofrequency wave is applied to the charged particle beam in order to extract the charge particle beam." (see previous office Action at page 6). Hence, examiner uses another embodiment from Torikai whom teaches the missing limitations.  Also, examiner points that applicant’s argument on the kicker component structure is not included in the amended device claim 1 or method claim 15. Hence, applicants’ arguments are not persuasive.    

Moreover, applicant has further changed the scope of the independent claims 1, 15 with his amendments.  Applicant further limits independent claims 1, and 15, by introducing the limitation “in an intensive region of the orbit of the charted particle beam inside the circular, or on the maximum energy orbit of the charged particle beam”. This changes the scope of the claims extensively. Hence, applicants’ arguments and remarks on examiner that examiner does not fulfill the obligation required to establish a prima facie case of obviousness are not persuasive and moot in view of amendments to claims 1, 15.  Applicant’s arguments do not apply to the current rejection. 

Examiner initiated interview:  By following compact prosecution process, examiner has conducted an interview with applicant’s representative Mr. Nicholas Palmieri to resolve the issues on prior art. Examiner has suggested that applicants’ arguments are not persuasive as kicker magnet structure is not introduced in to the device claim or method claim and hence, claims were broadly interpreted previously.  Also, indicated that amendments do not overcome on prior art as still some prior art reads on the amendments and proposed to further amend the claim language to reflect the kicker component structure.  However, Applicants attorney has requested for an office action to discuss with the applicant.  Examiner has agreed to submit the final office action with suggestions.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1, 3, 6, and 7 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 12, and10 of co-pending Application No. US17057161 (US application161). Although the claims at issue are not identical, they are not patentably distinct from each other because represent the same subject matter and identical limitations differently claimed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Referring to the claim 1 of the instant application, US application161, claim 1 recites, A circular accelerator that applies a first radiofrequency wave in a main magnetic field in order to accelerate charged particle beam while increasing an orbit radius, wherein a second radiofrequency wave with a frequency different from the first radiofrequency wave is applied in an intensive region of the orbit of the charted particle beam inside the circular accelerator, or on the maximum energy orbit of the charged  (See claim 1 of US application 161 limitations). Hence, it is non statutory obvious double patenting.

Referring to the claim 5 of the instant application, US application161, claim 1 recites the circular accelerator according to claim 1 (instant application), US application161, claim 10 recites wherein a multipole magnetic field component with four or more poles, included in the magnetic field region, is a first magnetic field region having a magnetic field gradient at which the main magnetic field strengthens toward an outer circumference in a radial direction. (See US application161 claim 10 limitations). 

Referring to the claim 6, of the instant application, US application161, claim 1 recites the circular accelerator according to claim 5 US application161, claim 1 recites wherein a multipole magnetic field component with four or more poles, included in the magnetic field region, is a second magnetic field region having a magnetic field gradient at which the main magnetic field weakens toward an outer circumference in a radial direction (See US application161 claim 10 limitations). 

Referring to the claim 7, of the instant application, US application161, claim 1 recites the circular accelerator according to claim 6 (instant application), wherein a multipole magnetic field component with four or more poles, included in the magnetic field region, is a second magnetic field region having a magnetic field gradient at which the  (See US application161 claim 10 limitations). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over   US8525448 B2 by Tanaka et al (Tanaka) in view of US 2016/0270204 A1 by Bromberg et al (Bromberg).

Referring to the claim 1  Tanaka Fig 1, 16 teaches, A circular accelerator (See Fig 1 and column 4 lines 19 to 23)   that applies a first radiofrequency wave in a main magnetic field in order to accelerate charged particle beam while increasing an orbit radius,  (See Fig 2 and column 4 lines 39 to 52 and see Column 5 lines 23 and 34 and column 6 lines 15 to 23 where Tanaka teaches a circular accelerator with  an increasing orbital frequency and energy  with the radius of the circular orbital position with an orbital frequency or first radio frequency wave in main magnetic field).

    PNG
    media_image1.png
    565
    668
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    796
    media_image2.png
    Greyscale


Tanaka in another embodiment further teaches(See abstract, claim 1 and Fig 1, 2 and 16 and column 2 lines 57 to 67 and column 3 lines 1 to 5 where Tanaka teaches by using the bending magnetic field the orbital frequency is varied in order to extract the particle beam in a perpendicular direction  See Fig 16 and column 10 lines 54 to 56 and 63 to 67 and column 11 lines 1-4, where Tanaka teaches the orbital RF frequency of the magnetic field 220 coil has been changed with split coil of 203 the RF frequency has been changed from 0.7 % to 24.7% at the particle beam extraction portion.

But Tanaka does not explicitly teach wherein a second radiofrequency wave with a frequency different from the first radiofrequency wave is applied in an intensive region of the orbit of the charted particle beam inside the circular accelerator, or on the maximum energy orbit of the charged particle beam in order to extract the charged particle beam. 
However, Bromberg teaches wherein a second radiofrequency wave with a frequency different from the first radiofrequency wave is applied in an intensive region of the orbit of the charted particle beam inside the circular accelerator, or on the maximum energy orbit (which is always the outermost orbit of the cyclotron) of the charged particle beam in order to extract the charged particle beam.  (See paragraphs [007] to [0010] where Bromberg teaches several methods to extract the particle beam and Fig 9 and paragraph [0082] to [0084] where Bromberg teaches by adjusting the RF field frequency adding to the particle beam to extract the beam with a right energy).

    PNG
    media_image3.png
    447
    535
    media_image3.png
    Greyscale

Hence it would be obvious to a person with ordinary skill in the art before the time of the effective filing date of the invention to incorporate Bromberg teachings of the beam extraction methods using a magnetic pump or adjust the RF frequency by injecting RF field with additional magnetic bump in Tanaka’s Circular accelerator system and modify the orbital frequency only at the extraction portion by using a kicker coil in order to keep average power requirements low.(See Bromberg; paragraph [0084]). 

Referring to the claim 2 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 1, that the circular accelerator comprising: a high voltage electrode for application of the second radiofrequency wave, wherein the high voltage electrode and the ground electrode are located on opposite sides of an orbit through which the charged particle beam accelerated to a desired energy travels. (Tanaka teaches Accelerating electrode Fig 1 item 105 and ground electrode 106 and both are located across the acceleration gap and accelerates the particle beam to a desired energy level according to abstract and claim 1 However, Blomberg teaches adding a second RF frequency at the extraction orbit in paragraph [0084] for keeping the average power level at low).  

Referring to the claim 3 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 2, Bromberg further teaches wherein the second radiofrequency wave is a frequency at which amplitude of betatron oscillations in an orbit plane of the charged particle beam and in a horizontal direction which is a direction perpendicular to orbit of the charged particle beam. (See Bromberg Paragraphs [0035] and Fig 9 and paragraph [0083] where betatron oscillations are added to the beam at the extraction orbit and the particle beam is extracted in a direction perpendicular to orbit of the charged particle beam as taught by Tanaka Fig 1 item 112).

Referring to the claim 5 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 1, Tanaka further teaches wherein a magnetic See Fig 2 and column 5 lines 31 to 67).

Referring to the claim 6 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 5, wherein a multipole magnetic field component with four or more poles (See Fig 14 of Tanaka), included in the magnetic field region, is a first magnetic field region having a magnetic field gradient at which the main magnetic field strengthens toward an outer circumference in a radial direction  (See Fig 15 and column 9 lines 64 to 67 and column 0 lines 1-16 where Tanaka teaches magnetic field is higher towards outside).

Referring to the claim 7 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 6, Tanaka further teaches wherein a multipole magnetic field component with four or more poles, included in the magnetic field region, is a second magnetic field region having a magnetic field gradient at which the main magnetic field weakens toward an outer circumference in a radial direction. (See Fig 1, 2-6, and 14 claims 2, and 14 of Tanaka teaches the magnetic field distribution and column 6 lines 3 to 10 where Tanaka teaches the magnetic field distribution may become weakens when it did not satisfy equation 1 at column 5 line 23 to 30).

Referring to the claim 8 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 7, Tanaka further teaches wherein the first  (See Fig 16 item 220 first magnetic field region and item 203 second magnetic field region and column 10 lines 58 to 67 and column11 lines 1 to 4 where Tanaka teaches a gradient from the main magnetic field and hence several coils introduced in order to compensate the field as needed).   Also, known skill in the Circular Oscillators art.

Referring to the claim 9 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 7, Blomberg further teaches wherein when the charged particle beam is accelerated to a desired energy, the first radiofrequency wave is interrupted and the second radiofrequency wave rises. (see paragraph [0084] of Bromberg teaches increasing the RF field at the extraction portion rises the induced RF field or second frequency. Also, known skill of the art).

Referring to the claim 10 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 9, Tanaka further teaches wherein before beam reaches either the first magnetic field region or the second magnetic field region after starting application of the radiofrequency wave used for the extraction, a voltage of the second radiofrequency is controlled to be either decreased or interrupted.  (See Tanaka Fig 13 and a higher current is made to flow through a coil closer to the outside. Hence, Tanaka is implicitly teaching that the voltage of the outer orbital is decreased).  Since it is known that where the plurality of magnetic coils may increase the magnetic field then orbital electrical field will be reduced automatically.  Also, see paragraph [0038] of Blomberg when the signal from beam is very small or measurement unit is resetting then it is possible to interrupt See Fig 2 and 112).

Referring to the claim 11 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 10, wherein a time period during application of the second radiofrequency wave is changed or the second radiofrequency wave is reapplied after interruption.  (See Blomberg paragraphs [0038], [0041], [0042] and [0045 it is possible to reset the phase or frequency or amplitude of the equations, to prevent very large time delays they interrupt the process and reset the frequency or phase of the algorithm).

Referring to the claim 12 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 1, Tanaka teaches that the accelerator further comprising: a main electromagnet that forms the main magnetic field and includes main magnetic poles placed to face each other (See Fig 1, 2 configuration of circular accelerator item 104 a main electromagnetic field with poles placed opposite to each other across Column 4 lines 31 to 36);  
an ion source (see Fig 1, 2 item 110 ion source) that injects the charged particle beam into between the main magnetic poles (See column 4 lines 36 to 39); 
an acceleration gap (Fig 1, 2 item 113 acceleration gap) that is located between the main magnetic poles, the first radiofrequency wave (RF power source item 120 produces the first RF wave) being applied to the acceleration gap (column 4 lines 39 to 48); and 
an extraction path (item 112 extraction path) through which the charged particle beam is extracted from the main magnetic field (item 104) to outside of the circular accelerator, wherein the acceleration gap (item 113) allows frequency modulation to be performed on the first radiofrequency wave (Column 4 lines 48 to 52 and claim 1).

Referring to the claim 13 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 1, Tanaka teaches that the accelerator further comprising: a main electromagnet that forms the main magnetic field and includes main magnetic poles placed to face each other (See Fig 1, 2 configuration of circular accelerator item 104 a main electromagnetic field with poles placed opposite to each other across Column 4 lines 31 to 36);  

an ion source (see Fig 1, 2 item 110 ion source) that injects the charged particle beam into between the main magnetic poles (See column 4 lines 36 to 39); 

an acceleration gap (Fig 1, 2 item 113 acceleration gap)  that is located between the main magnetic poles, the first radiofrequency wave  (RF power source item 120 produces the first RF wave) being applied to the acceleration gap (column 4 lines 39 to 48); and 

(item 112 extraction path) through which the charged particle beam is extracted from the main magnetic field (item 104) to outside of the circular accelerator, (Column 4 lines 48 to 52 and claim 1).

wherein orbit on which the charged particle beam circulates is eccentric in a certain direction (See Fig 1 and Fig 11 and 4 to best describe the particle beam is circulates is eccentric in a particular direction and also see claim 1).

Referring to the claim 14 Tanaka reference as modified by Bromberg teaches the A particle therapy system Bromberg teaches the accelerator as therapy system (See paragraph [0065]), comprising: the circular accelerator according to claim 1; and an irradiation system that irradiates a patient with a beam. (see paragraph [0065] of Bromberg and it is obvious to an ordinary skill that these systems used in medical field on cancer patients. This claim limitation aims at intended use of the cyclotron or circular particle accelerator only).

Referring to the claim 15 Tanaka teaches “a method of operating a circular accelerator that applies a first radiofrequency wave in a main magnetic field to accelerate a charged particle beam while increasing an orbit radius comprising (See Fig 2 and column 4 lines 39 to 52 and see Column 5 lines 23 and 34 and column 6 lines 15 to 23 where Tanaka teaches a circular accelerator with  an increasing orbital frequency and energy  with the radius of the circular orbital position with an orbital frequency or first radio frequency wave in main magnetic field) 

Tanaka in another embodiment further teaches(See abstract, claim 1 and Fig 1, 2 and 16 and column 2 lines 57 to 67 and column 3 lines 1 to 5 where Tanaka teaches by using the bending magnetic field the orbital frequency is varied in order to extract the particle beam in a perpendicular direction  See Fig 16 and column 10 lines 54 to 56 and 63 to 67 and column 11 lines 1-4, where Tanaka teaches the orbital RF frequency of the magnetic field 220 coil has been changed with split coil of 203 the RF frequency has been changed from 0.7 % to 24.7% at the particle beam extraction portion.

But Tanaka does not explicitly teaches applying, in an intensive region of the orbit of the charge particle beam inside the circular accelerator, or on the maximum energy orbit of the charge particle beam, a second radiofrequency wave with a frequency different from the first radiofrequency wave to the charged particle beam in order to extract the charged particle beam “

However, Blomberg teaches applying, in an intensive region of the orbit of the charge particle beam inside the circular accelerator, or on the maximum energy orbit of the charge particle beam, a second radiofrequency wave with a frequency different from the first radiofrequency wave to the charged particle beam in order to extract the charged particle beam (See paragraphs [007] to [0010] where Bromberg teaches several methods to extract the particle beam and Fig 9 and paragraph [0082] to [0084] where Bromberg teaches by adjusting the resonating orbital RF field frequency at the adding to the particle beam to extract the beam with a right energy which means by adding a second RF field orbital frequency at a maximum energy orbit).

Hence it would be obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Bromberg teachings of the beam extraction methods using a kicker coil or adjust the RF frequency by injecting RF field with additional magnetic bump in Tanaka’s Circular accelerator system and modify the orbital frequency only at the extraction portion by using a kicker coil in order to keep average power requirements low.(See Bromberg; paragraph [0084]). 

Referring to the claim 16 Tanaka reference as modified by Bromberg teaches the circular accelerator of claim 1, Bromberg further teaches wherein the main magnetic field comprises an Azimuthal Varying Field.  (See Bromberg Paragraphs [0026], [0088] where Bromberg teaches the field is varying azimuthally across the acceleration gap). 

Referring to the claim 17 Tanaka reference as modified by Bromberg teaches the method of claim 15, Bromberg further teaches wherein the main magnetic field comprises an Azimuthal Varying Field. (See Bromberg Paragraphs [0026], [0088] where Bromberg teaches the field is varying azimuthally across the acceleration gap). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and  as applied to claim 3 above, and further in view of  US 20120200237 by Torikai et al (Torikai).

Referring to the claim 4 Tanaka reference as modified by Bromberg teaches the circular accelerator according to claim 3, but both are silent wherein the second radiofrequency wave includes a frequency component that is approximately equal to a product of a circulation frequency of the charged particle beam of the desired energy and any one of an oscillation frequency of the betatron oscillations in the horizontal direction or a decimal part of the oscillation frequency.

However, Torikai suggests that wherein the second radiofrequency wave includes a frequency component that is approximately equal to a product of a circulation frequency of the charged particle beam of the desired energy and any one of an oscillation frequency of the betatron oscillations in the horizontal direction or a decimal part of the oscillation frequency. (See paragraphs [0017] and [0025] of Torikai where Torikai teaches controlling the beam intensity and resonance condition for controlling the second radio wave frequency).

Hence it would be obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Torikai teachings of using decimal part of the oscillation frequency in to Tanaka system and modify the second frequency as desired in order to meet the resonance condition by controlling the beam intensity in the horizontal direction which depends on the magnetic field change.


Conclusion

Claims 1-17 are rejected over prior art.


The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has point-out references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/19/2022